UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-6368 Ford Motor Credit Company LLC (Exact name of registrant as specified in its charter) Delaware 38-1612444 (State of organization) (I.R.S. employer identification no.) One American Road, Dearborn, Michigan (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: (313) 322-3000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. þYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). oYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filer oNon-accelerated filer þSmaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesþNo All of the limited liability company interests in the registrant (“Shares”) are held by an affiliate of the registrant.None of the Shares are publicly traded. REDUCED DISCLOSURE FORMAT The registrant meets the conditions set forth in General Instruction H (1)(a) and (b) of Form 10-Q and is therefore filing this Form with the reduced disclosure format. EXHIBIT INDEX APPEARS AT PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS FORD MOTOR CREDIT COMPANY LLC AND SUBSIDIARIES CONSOLIDATED STATEMENT OF OPERATIONS For the Periods Ended March31, 2010 and 2009 (in millions) First Quarter Financing revenue Operating leases $ $ Retail Interest supplements and other support costs earned from affiliated companies Wholesale Other 20 20 Total financing revenue Depreciation on vehicles subject to operating leases ) ) Interest expense ) ) Net financing margin Other revenue Insurance premiums earned, net 26 29 Other income, net (Note13) 96 64 Total financing margin and other revenue Expenses Operating expenses Provision for credit losses (Note4) ) Insurance expenses 9 16 Total expenses Income/(Loss) before income taxes ) Provision for/(Benefit from) income taxes ) Net income/(loss) $ $ ) The accompanying notes are an integral part of the financial statements. 1 Item 1.Financial Statements (Continued) FORD MOTOR CREDIT COMPANY LLC AND SUBSIDIARIES CONSOLIDATED BALANCE SHEET (in millions) March31, December31, ASSETS Cash and cash equivalents $ $ Marketable securities Finance receivables, net (Note2) Net investment in operating leases (Note3) Notes and accounts receivable from affiliated companies Derivative financial instruments (Note11) Other assets (Note7) Total assets $ $ LIABILITIES AND SHAREHOLDER’S INTEREST Liabilities Accounts payable Customer deposits, dealer reserves and other $ $ Affiliated companies Total accounts payable Debt (Note8) Deferred income taxes Derivative financial instruments (Note11) Other liabilities and deferred income (Note7) Total liabilities Shareholder’s interest Shareholder’s interest Accumulated other comprehensive income Retained earnings (Note9) Total shareholder’s interest Total liabilities and shareholder’s interest $ $ The following table includes assets to be used to settle the liabilities of the consolidated variable interest entities (“VIEs”).These assets and liabilities are included in the consolidated balance sheet above.See Notes5 and 6 for additional information on our VIEs: March31, December31, Cash and cash equivalents $ $ Finance receivables, net Net investment in operating leases Derivative financial instruments — assets 39 55 Debt Derivative financial instruments — liabilities The accompanying notes are an integral part of the financial statements. 2 Item 1.Financial Statements (Continued) FORD MOTOR CREDIT COMPANY LLC AND SUBSIDIARIES CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME For the Periods Ended March31, 2010 and 2009 (in millions) First Quarter Net income/(loss) $ $ ) Other comprehensive loss, net of tax: Foreign currency translation ) ) Comprehensive income/(loss) $ $ ) The accompanying notes are an integral part of the financial statements. 3 Item 1.Financial Statements (Continued) FORD MOTOR CREDIT COMPANY LLC AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CASH FLOWS For the Periods Ended March31, 2010 and 2009 (in millions) First Quarter Cash flows from operating activities Net income/(loss) $ $ ) Adjustments to reconcile net income to net cash provided by operations Provision for credit losses ) Depreciation and amortization Amortization of upfront interest supplements ) ) Net change in deferred income taxes ) ) Net change in other assets Net change in other liabilities ) All other operating activities ) 18 Net cash provided by operating activities Cash flows from investing activities Purchases of finance receivables (other than wholesale) ) ) Collections of finance receivables (other than wholesale) Purchases of operating lease vehicles ) ) Liquidations of operating lease vehicles Net change in wholesale receivables Net change in notes receivable from affiliated companies (4 ) 93 Purchases of marketable securities ) ) Proceeds from sales and maturities of marketable securities Proceeds from sales of businesses — Settlements of derivatives All other investing activities ) ) Net cash provided by investing activities Cash flows from financing activities Proceeds from issuances of long-term debt Principal payments on long-term debt ) ) Change in short-term debt, net ) ) Cash distributions (a) ) — All other financing activities ) ) Net cash used in financing activities ) ) Effect of exchange rate changes on cash and cash equivalents ) ) Cumulative correction of a prior period error (b) — ) Total cash flows from continuing operations ) Cash and cash equivalents, beginning of period $ $ Change in cash and cash equivalents ) Cash and cash equivalents, end of period $ $ (a) See Note9 for information regarding $1.1billion of non-cash distributions in the first quarter of 2009. (b) In the first quarter of 2009, we recorded a $630million cumulative adjustment to correct for the overstatement of cash and cash equivalents and certain accounts payable that originated in prior periods.The impact on previously issued annual and interim financial statements was not material. The accompanying notes are an integral part of the financial statements. 4 Item 1.Financial Statements (Continued) FORD MOTOR CREDIT COMPANY LLC AND SUBSIDIARIES NOTES TO THE FINANCIAL STATEMENTS Table of Contents Note Page Note 1 Accounting Policies 6 Note 2 Finance Receivables 7 Note 3 Net Investment in Operating Leases 8 Note 4 Allowance for Credit Losses 9 Note 5 Transfers of Receivables 9 Note 6 Variable Interest Entities 13 Note 7 Other Assets and Other Liabilities and Deferred Income 15 Note 8 Debt 16 Note 9 Retained Earnings 17 Note 10 Fair Value Measurements 18 Note 11 Derivative Financial Instruments and Hedging Activities 24 Note 12 Divestitures and Other Actions 26 Note 13 Other Income 27 Note 14 Employee Separation Actions 27 Note 15 Segment Information 28 Note 16 Commitments and Contingencies 29 5 Item 1.Financial Statements (Continued) FORD MOTOR CREDIT COMPANY LLC AND SUBSIDIARIES NOTES TO THE FINANCIAL STATEMENTS NOTE 1.ACCOUNTING POLICIES Principles of Consolidation The consolidated financial statements have been prepared in conformity with generally accepted accounting principles in the United States of America (“GAAP”) for interim financial information, and instructions to the Quarterly Report on Form 10-Q and Rule 10-01 of Regulation S-X.In the opinion of management, these unaudited financial statements include all adjustments considered necessary for a fair statement of the results of operations and financial conditions for interim periods for Ford Motor Credit Company LLC, its consolidated subsidiaries and consolidated VIEs in which Ford Motor Credit Company LLC is the primary beneficiary (collectively referred to herein as “Ford Credit”, “we”, “our” or “us”).Results for interim periods should not be considered indicative of results for any other interim period or for the full year.Reference should be made to the financial statements contained in our Annual Report on Form10-K for the year ended December31,2009 (“200910-K Report”).We are an indirect, wholly owned subsidiary of Ford Motor Company (“Ford”). We reclassified certain prior year amounts in our consolidated financial statements to conform to current year presentation. Interest Supplements and Other Support Costs Earned from Affiliated Companies As of January1, 2008, to reduce ongoing obligations to us and to be consistent with general industry practice, Ford began paying interest supplements and residual value support to us at the time we purchase eligible contracts from dealers.Finance receivables are reported at their outstanding balance, including origination cost and late charges, net of unearned income and unearned interest supplements received from Ford and other affiliates.The amount of unearned interest supplements for finance receivables was $2.0billion and $1.9billion at March31,2010 and December31,2009, respectively.Net investment in operating leases are recorded at cost and the vehicles are depreciated on a straight-line basis over the lease term to the estimated residual value.Unearned interest supplements and residual support payments received from Ford and other affiliates for investments in operating leases are recorded in Other liabilities and deferred income.The amount of unearned interest supplements and residual support payments for net investment in operating leases was $1.0billion and $1.1billion at March31,2010 and December31,2009, respectively. At March31,2010, in the United States and Canada, Ford is obligated to pay us about $730million of interest supplements (including supplements related to sold receivables)and about $140million of residual value support over the terms of the related finance contracts, compared with $1.0billion of interest supplements and $180million of residual value support at December31,2009, in each case for contracts purchased prior to January1,2008.The unpaid interest supplements and residual value support obligations on these contracts will continue to decline as the contracts liquidate. Provision for/(Benefit from) Income Taxes The provision for/(benefit from) income taxes is computed by applying our estimated annual effective tax rate to year-to-date income/(loss) before taxes.The unusual first quarter 2009 effective tax rate resulted primarily from the impact of first quarter adjustments to prior year estimates of state and local income taxes relative to our financial results. 6 Item 1.Financial Statements (Continued) FORD MOTOR CREDIT COMPANY LLC AND SUBSIDIARIES NOTES TO THE FINANCIAL STATEMENTS (Continued) NOTE2.FINANCE RECEIVABLES We offer a wide variety of automotive financing products to and through automotive dealers throughout the world.Our finance receivables fall into three categories: • Retail financing — purchasing retail installment sale and direct financing lease contracts from dealers for new and used vehicles with retail customers, daily rental companies, government entities, and fleet customers; • Wholesale financing — making loans to dealers to finance the purchase of vehicle inventory, also known as floorplan financing; and • Other financing — making loans to dealers for improvements to dealership facilities, working capital, and the purchase and financing of dealership real estate.Other financing also includes purchasing certain receivables generated by Ford, primarily in connection with the delivery of vehicle inventories from Ford, the sale of parts and accessories by Ford to dealers and other receivables generated by Ford. Finance receivables, net Net finance receivables at March31, 2010 and December31, 2009 were as follows (in millions): March31, December31, Retail (including direct financing leases) $ $ Wholesale Other Total finance receivables, net of unearned income (a)(b) Less:Unearned interest supplements ) ) Less:Allowance for credit losses ) ) Finance receivables, net $ $ Net finance receivables subject to fair value (c) $ $ Fair value (a) At March31, 2010 and December31, 2009, includes $637million and $647million, respectively, of primarily wholesale receivables with entities that are reported as consolidated subsidiaries of Ford.The consolidated subsidiaries include dealerships that are partially owned by Ford and consolidated as VIEs and also certain overseas affiliates.The associated vehicles that are being financed by us are reported as inventory on Ford’s balance sheet. (b) At March31, 2010 and December31, 2009, includes finance receivables before allowance for credit losses of $59.8billion and $64.4billion, respectively, that have been sold for legal purposes in securitization transactions but continue to be included in our consolidated financial statements, of which $123million is reported as inventory by Ford at March31, 2010.The receivables are available only for payment of the debt and other obligations issued or arising in the securitization transactions; they are not available to pay our other obligations or the claims of our other creditors.We hold the right to the excess cash flows not needed to pay the debt and other obligations issued or arising in each of these securitization transactions.Refer to Note5 for additional information. (c) At March31, 2010 and December31, 2009, excludes $2.0billion and $2.4billion, respectively, of certain receivables (primarily direct financing leases) that are not subject to fair value disclosure requirements.See Note10 for fair value methodology. 7 Item 1.Financial Statements (Continued) FORD MOTOR CREDIT COMPANY LLC AND SUBSIDIARIES NOTES TO THE FINANCIAL STATEMENTS (Continued) NOTE3.NET INVESTMENT IN OPERATING LEASES Net investment in operating leases consists primarily of lease contracts for new and used vehicles with retail customers, daily rental companies, government entities and fleet customers with terms of 60 months or less. Net investment in operating leases Net investment in operating leases at March31,2010 and December31,2009 were as follows (in millions): March31, December31, Vehicles, at cost, including initial direct costs $ $ Less:Accumulated depreciation ) ) Net investment in operating leases before allowance for credit losses (a) Less:Allowance for credit losses ) ) Net investment in operating leases $ $ (a) At March31,2010 and December31,2009, includes net investment in operating leases before allowance for credit losses of $10.9billion and $10.4billion, respectively, that have been included in securitization transactions but continue to be included in our consolidated financial statements.These net investment in operating leases are available only for payment of the debt or other obligations issued or arising in the securitization transactions; they are not available to pay our other obligations or the claims of our other creditors until the associated debt or other obligations are satisfied.Refer to Note5 for additional information. 8 Item 1.Financial Statements (Continued) FORD MOTOR CREDIT COMPANY LLC AND SUBSIDIARIES NOTES TO THE FINANCIAL STATEMENTS (Continued) NOTE 4.ALLOWANCE FOR CREDIT LOSSES The allowance for credit losses is our estimate of the probable credit losses inherent in finance receivables and operating leases at the date of the balance sheet.Consistent with our normal practices and policies, we assess the adequacy of our allowance for credit losses quarterly and regularly evaluate the assumptions and models used in establishing the allowance.Because credit losses can vary substantially over time, estimating credit losses requires a number of assumptions about matters that are uncertain. Allowance for Credit Losses Following is an analysis of the allowance for credit losses related to finance receivables, investment in direct financing leases, and investment in operating leases for the periods ended March31 (in millions): First Quarter Balance, beginning of period $ $ Provision for credit losses ) Total charge-offs and recoveries Charge-offs ) ) Recoveries Net charge-offs ) ) Other changes, principally amounts related to translation adjustments (9
